1. This Court certified five questions to the Supreme Court. Because the answer to the second question was controlling, the remaining questions were not answered.
2. The headnotes of the Supreme Court's decision read as follows: "1. A question of constitutional law not raised at the trial, but presented first in a petition to the superior court for a certiorari, is not properly presented for decision on a writ of error. 2. A negative answer to question No. 2 obviates the necessity of answering the other questions submitted."
3. For the full decision of the Supreme Court, see Smith v.  Macon, 202 Ga. 68 (42 S.E.2d 128) decided February 5, 1947.
4. Under the ruling of the Supreme Court and the facts set forth in the petition for certiorari, the judge of the superior court did not err in ruling "that the defendant's demurrer be sustained and the petition dismissed."
Judgment affirmed. Gardner and Townsend, JJ.,concur.
                          DECIDED MAY 2, 1947.